DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/29/2020 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims have been evaluated for patent subject matter eligibility under 35 U.S.C. 101 using the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

Claims 1-7:
Step 1
Claims 1-7 are directed to a computer-implemented method (i.e. process). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 1 recites (i.e., sets forth or describes) an abstract idea of determining whether to grant a request for transaction configuration information based on analyzing a token according to a schema. Specifically, but for the additional elements, claim 1 under its broadest reasonable interpretation recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with commercial or legal interactions. Additionally, but for the additional elements, claim 1 under its broadest reasonable interpretation recites limitations grouped within the “mental processes” grouping of abstract ideas because the claim recites a process that deals with concepts performed in the human mind. For instance, the claimed determining whether to grant a request for transaction configuration information based on analyzing a token according to a schema is an example of commercial or legal interactions because it involves business relations of granting requests for transaction information. Also, the claimed determining whether to grant a request for transaction configuration information based on analyzing a token according to a schema is an example of concepts performed in the human mind because it involves concepts practically performed in the human mind. More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). 
receiving, at a first computer system, a cryptographic schema associated with a transaction service
subsequent to receiving the cryptographic schema, performing a configuration process for a transaction to be performed using the transaction service, wherein the configuration process includes: 
receiving, at the first computer system from a client device, a request for transaction configuration information, wherein the request includes a cryptographic token that was generated by a second computer system of the transaction service
determining, with the first computer system, whether to grant the request based on analyzing the cryptographic token according to the cryptographic schema
based on the determining, sending from the first computer system to the client device, the transaction configuration information
wherein the configuration process is performed independent of communication between the second computer system and the first computer system

Step 2A Prong Two
Claim 1 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the non-underlined additional elements above merely serve as a tool to perform the abstract idea. Further, the additional elements “cryptographic” generally links the use of the judicial exception to a particular technological environment, that being cryptography. Additionally, regarding the specification and claims, there is no improvement in the functioning of a computer or an improvement to other technology or technical field present, there is no applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition present, there is no implementing the judicial exception with or using the judicial exception in conjunction with a particular machine or manufacture that is integral to the claim present, there is no effecting a transformation or reduction of a particular article to a different state or thing present, and there is no applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment present such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 

Step 2B
The additional elements, taken individually and in combination, do not result in claim 1, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and generally link the use of the judicial exception to a particular technological environment. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 2-7 have also been analyzed according to the 2019 PEG. However, the subject matter of these claims also fails to recite patent eligible subject matter for the following reasons:
Claim 2 recites the additional element of “wherein the first computer system is an edge server computer system that is associated with the transaction service and the second computer system is a security computer system that is associated with the transaction service”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea. 
Claim 3 further recites the abstract idea of determining whether to grant a request for transaction configuration information based on analyzing a token according to a schema. In other words, it recites limitations grouped within the “certain methods of organizing human activity” and “mental processes” groupings of abstract ideas. Also recited is the additional element of “wherein the configuration process includes a second edge server computer system that is associated with the transaction service … wherein the edge server computer system, the second edge server computer system, and the security computer system do not communicate during the configuration process or the second configuration process”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 4 recites additional details of the type of data included in the token. Therefore, it recites additional abstract ideas. Also recited is the additional element of “cryptographic”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it generally links the use of the judicial exception to a particular technological environment, that being cryptography.
Claim 5 further recites the abstract idea of determining whether to grant a request for transaction configuration information based on analyzing a token according to a schema. In other words, it recites limitations grouped within the “certain methods of organizing human activity” and “mental processes” groupings of abstract ideas. Also recited is the additional element of “cryptographic”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it generally links the use of the judicial exception to a particular technological environment, that being cryptography.
Claim 6 recites additional details of the type of data included in the transaction, token, and transaction configuration information. Therefore, it recites additional abstract ideas. Also recited is the additional element of “cryptographic”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it generally links the use of the judicial exception to a particular technological environment, that being cryptography.
Claim 7 recites additional details of the type of data included in the request for transaction configuration information, and transaction configuration information. Therefore, it recites additional abstract ideas. 

Claims 8-12:
Step 1
Claims 8-12 are directed to a non-transitory computer-readable storage medium (i.e. manufacture). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 8 recites (i.e., sets forth or describes) an abstract idea of determining whether to grant a request for transaction configuration information based on analyzing a token according to a schema. Specifically, but for the additional elements, claim 8 under its broadest reasonable interpretation recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with commercial or legal interactions. Additionally, but for the additional elements, claim 8 under its broadest reasonable interpretation recites limitations grouped within the “mental processes” grouping of abstract ideas because the claim recites a process that deals with concepts performed in the human mind. For instance, the claimed determining whether to grant a request for transaction configuration information based on analyzing a token according to a schema is an example of commercial or legal interactions because it involves business relations of granting requests for transaction information. Also, the claimed determining whether to grant a request for transaction configuration information based on analyzing a token according to a schema is an example of concepts performed in the human mind because it involves concepts practically performed in the human mind. More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). 
A non-transitory, computer-readable medium storing instructions that when executed by a first computer system cause the first computer system to perform operations comprising:
receiving, at the first computer system, a cryptographic schema associated with a transaction service
subsequent to receiving the cryptographic schema, performing a configuration process for a transaction to be performed using the transaction service, wherein the configuration process includes: 
receiving, at the first computer system from a client device, a request for transaction configuration information, wherein the request includes a cryptographic token that was generated by a second computer system of the transaction service
determining, with the first computer system and without communicating with the second computer system, whether to grant the request based on analyzing the cryptographic token according to the cryptographic schema

Step 2A Prong Two
Claim 8 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the non-underlined additional elements above merely serve as a tool to perform the abstract idea. Further, the additional elements “cryptographic” generally links the use of the judicial exception to a particular technological environment, that being cryptography. Additionally, regarding the specification and claims, there is no improvement in the functioning of a computer or an improvement to other technology or technical field present, there is no applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition present, there is no implementing the judicial exception with or using the judicial exception in conjunction with a particular machine or manufacture that is integral to the claim present, there is no effecting a transformation or reduction of a particular article to a different state or thing present, and there is no applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment present such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 

Step 2B
The additional elements, taken individually and in combination, do not result in claim 8, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and generally link the use of the judicial exception to a particular technological environment. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 9-12 have also been analyzed according to the 2019 PEG. However, the subject matter of these claims also fails to recite patent eligible subject matter for the following reasons:
Claim 9 recites additional details of the type of data included in the token. Therefore, it recites additional abstract ideas. Also recited is the additional element of “cryptographic”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it generally links the use of the judicial exception to a particular technological environment, that being cryptography.
Claim 10 further recites the abstract idea of determining whether to grant a request for transaction configuration information based on analyzing a token according to a schema. In other words, it recites limitations grouped within the “certain methods of organizing human activity” and “mental processes” groupings of abstract ideas. Also recited is the additional element of “cryptographic”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it generally links the use of the judicial exception to a particular technological environment, that being cryptography.
Claim 11 recites additional details of the type of data included in the transaction configuration information. Therefore, it recites additional abstract ideas.
Claim 12 recites additional details of the type of data included in the transaction configuration information. Therefore, it recites additional abstract ideas.

Claims 13-20:
Step 1
Claims 13-20 are directed to a computer-implemented method (i.e. process). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 13 recites (i.e., sets forth or describes) an abstract idea of requesting transaction configuration information. Specifically, but for the additional elements, claim 13 under its broadest reasonable interpretation recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with commercial or legal interactions. Additionally, but for the additional elements, claim 13 under its broadest reasonable interpretation recites limitations grouped within the “mental processes” grouping of abstract ideas because the claim recites a process that deals with concepts performed in the human mind. For instance, the claimed requesting transaction configuration information is an example of commercial or legal interactions because it involves business relations of requests for transaction information. Also, the claimed requesting transaction configuration information is an example of concepts performed in the human mind because it involves concepts practically performed in the human mind. More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). 
receiving, with a client device, a cryptographic token generated by a security computer system of a transaction service
sending, from the client device to a remote computer system, a request for transaction configuration information for a particular transaction to be performed using the transaction service, wherein the request includes the cryptographic token, and wherein the cryptographic token is usable by the remote computer system to authenticate the client device for the particular transaction without communicating with the security computer system
receiving, at the client device from the remote computer system, the transaction configuration information
presenting, by the client device, a user interface for the particular transaction, wherein the user interface is generated based on the transaction configuration information

Step 2A Prong Two
Claim 13 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the non-underlined additional elements above merely serve as a tool to perform the abstract idea. Further, the additional elements “cryptographic” generally links the use of the judicial exception to a particular technological environment, that being cryptography. Additionally, regarding the specification and claims, there is no improvement in the functioning of a computer or an improvement to other technology or technical field present, there is no applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition present, there is no implementing the judicial exception with or using the judicial exception in conjunction with a particular machine or manufacture that is integral to the claim present, there is no effecting a transformation or reduction of a particular article to a different state or thing present, and there is no applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment present such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 

Step 2B
The additional elements, taken individually and in combination, do not result in claim 13, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and generally link the use of the judicial exception to a particular technological environment. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 14-20 have also been analyzed according to the 2019 PEG. However, the subject matter of these claims also fails to recite patent eligible subject matter for the following reasons:
Claim 14 recites additional details of the type of data included in the token. Therefore, it recites additional abstract ideas. Also recited is the additional element of “cryptographic”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it generally links the use of the judicial exception to a particular technological environment, that being cryptography.
Claim 15 further recites the abstract idea of requesting transaction configuration information. In other words, it recites limitations grouped within the “certain methods of organizing human activity” and “mental processes” groupings of abstract ideas. Also recited is the additional element of “… from the client device to a second remote computer system, … using the transaction service, … by the second remote computer system … the client device … without communicating with the security computer system, … by the remote computer system … by the second remote computer system”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea. Also recited is the additional element of “cryptographic”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it generally links the use of the judicial exception to a particular technological environment, that being cryptography. Also recited is additional details of the type of data included in the privileges. Therefore, it recites additional abstract ideas.
Claim 16 recites the additional element of “wherein the remote computer system is geographically closer to the client device than the security computer system”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 17 recites additional details of the type of data included in the request for transaction configuration information, and transaction configuration information. Therefore, it recites additional abstract ideas.
Claim 18 recites additional details of the type of data included in the request for transaction configuration information, and transaction configuration information. Therefore, it recites additional abstract ideas.
Claim 19 recites additional details of the type of data included in the request for transaction configuration information, and token. Therefore, it recites additional abstract ideas. Also recited is the additional element of “cryptographic”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it generally links the use of the judicial exception to a particular technological environment, that being cryptography.
Claim 20 recites the abstract idea of presenting indications of payment methods to complete a transaction. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Also recited is the additional element of “wherein presenting the user interface for the particular transaction includes”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-8, 11-13 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0075418 A1 to Knox et al. (hereinafter “Knox”).

Claim 1: 
Knox discloses:
receiving, at a first computer system, a cryptographic schema associated with a transaction service (paras 18, 36, 39)
subsequent to receiving the cryptographic schema, performing a configuration process for a transaction to be performed using the transaction service, wherein the configuration process includes: (paras 23, 37, 44)
receiving, at the first computer system from a client device, a request for transaction configuration information (paras 21, 37, 41), wherein the request includes a cryptographic token that was generated by a second computer system of the transaction service (paras 18, 36, 39, 52)
determining, with the first computer system, whether to grant the request based on analyzing the cryptographic token according to the cryptographic schema (paras 23, 37, 44)
based on the determining, sending from the first computer system to the client device, the transaction configuration information (paras 23, 37, 44)
wherein the configuration process is performed independent of communication between the second computer system and the first computer system (paras 18, 23, 36-37, 39, 44, 52)

Claim 2: 
Knox discloses all limitations of claim 1. Knox further discloses:
wherein the first computer system is an edge server computer system that is associated with the transaction service and the second computer system is a security computer system that is associated with the transaction service (paras 48, 52)

Claim 3: 
Knox discloses all limitations of claim 2. Knox further discloses:
wherein the configuration process includes a second edge server computer system that is associated with the transaction service performing a second configuration process for the transaction (paras 23, 37, 44)
wherein the edge server computer system, the second edge server computer system, and the security computer system do not communicate during the configuration process or the second configuration process (paras 18, 23, 36-37, 39, 44, 52)

Claim 6: 
Knox discloses all limitations of claim 1. Knox further discloses:
wherein the transaction is associated with a particular merchant, the cryptographic token includes a merchant identifier indicative of the particular merchant, and the transaction configuration information includes information corresponding to the particular merchant (paras 21-22, 41-43, 45)


Claim 7: 
Knox discloses all limitations of claim 1. Knox further discloses:
wherein the request for transaction configuration information includes a geographic indicator corresponding to a location of the client device, and wherein the transaction configuration information includes information corresponding to the location (paras 27, 55)

Claim 8: 
Knox discloses:
receiving, at the first computer system, a cryptographic schema associated with a transaction service (paras 18, 36, 39)
subsequent to receiving the cryptographic schema, performing a configuration process for a transaction to be performed using the transaction service, wherein the configuration process includes: (paras 23, 37, 44)
receiving, at the first computer system from a client device, a request for transaction configuration information, wherein the request includes a cryptographic token that was generated by a second computer system of the transaction service (paras 21, 37, 41)
determining, with the first computer system and without communicating with the second computer system, whether to grant the request based on analyzing the cryptographic token according to the cryptographic schema (paras 23, 37, 44)




Claim 11: 
Knox discloses all limitations of claim 8. Knox further discloses:
wherein the transaction configuration information includes a location of a third computer system from which additional configuration information can be requested (paras 27, 55)

Claim 12: 
Knox discloses all limitations of claim 8. Knox further discloses:
wherein the transaction configuration information includes a list of eligible payment methods for the transaction (paras 13, 36, 39, 44-46)

Claim 13: 
Knox discloses:
receiving, with a client device, a cryptographic token (paras 18, 36, 39) generated by a security computer system of a transaction service (paras 18, 36, 39, 52)
sending, from the client device to a remote computer system, a request for transaction configuration information for a particular transaction to be performed using the transaction service, wherein the request includes the cryptographic token, (paras 21, 37, 41) and wherein the cryptographic token is usable by the remote computer system to authenticate the client device for the particular transaction (paras 23, 37, 44) without communicating with the security computer system (paras 18, 23, 36-37, 39, 44, 52)
receiving, at the client device from the remote computer system, the transaction configuration information (paras 23, 37, 44)
presenting, by the client device, a user interface for the particular transaction, wherein the user interface is generated based on the transaction configuration information (paras 22, 25)

Claim 16: 
Knox discloses all limitations of claim 13. Knox further discloses:
wherein the remote computer system is geographically closer to the client device than the security computer system (paras 27, 55)

Claim 17: 
Knox discloses all limitations of claim 13. Knox further discloses:
wherein the request includes information about one or more applications running on the client device and the transaction configuration information includes application-specific configuration information (paras 12, 14, 19-20, 39-40, 49)

Claim 18: 
Knox discloses all limitations of claim 13. Knox further discloses:
wherein the request includes geographic information about the client device and the transaction configuration information includes region-specific configuration information (paras 27, 55)




Claim 19: 
Knox discloses all limitations of claim 13. Knox further discloses:
wherein the request is associated with a particular end user who is not registered with the security computer system (paras 39), and the cryptographic token does not include a user identifier indicative of the particular end user (paras 21-22, 41-43, 45)

Claim 20: 
Knox discloses all limitations of claim 13. Knox further discloses:
wherein presenting the user interface for the particular transaction includes presenting indications of eligible payment methods useable to complete the particular transaction (paras 13, 36, 39, 44-46)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5, 9-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Knox in view of US 2004/0073518 A1 to Atkinson et al. (hereinafter “Atkinson”).

Claim 4: 
Knox discloses all limitations of claim 1. Knox further discloses:
wherein the cryptographic token includes: …, metadata about the cryptographic token, and a payload encoding privileges granted to the client device (paras 21-22, 41-43, 45)
Knox does not disclose:
a cryptographic key signed with a private key of a public-private key pair
Atkinson, an analogous art of authorization tokens, discloses:
a cryptographic key signed with a private key of a public-private key pair (paras 28, 30, 33, 36-37; claims 6, 14, 25, 33)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Knox to include the cryptographic token including a cryptographic key signed with a private key of a public-private key pair, as disclosed in Atkinson. One or ordinary skill in the art would have been motivated to do so in order to improve transaction security (Atkinson, paras 1-10).

Claim 5: 
The combination of Knox in view of Atkinson discloses all limitations of claim 4. Knox further discloses:
wherein determining whether to grant the request is based on … and (b) analyzing the payload (paras 21-22, 41-43, 45)
Atkinson further discloses:
(a) authentication of the cryptographic key using a public key of the public-private key pair (paras 28, 30, 34; claims 6, 14, 25, 33)

Claim 9: 
Knox discloses all limitations of claim 8. Knox further discloses:
wherein the cryptographic token includes: …, metadata about the cryptographic token, and a payload encoding privileges granted to the client device (paras 21-22, 41-43, 45)
Knox does not disclose:
a cryptographic key signed with a private key of a public-private key pair
Atkinson, an analogous art of authorization tokens, discloses:
a cryptographic key signed with a private key of a public-private key pair (paras 28, 30, 33, 36-37; claims 6, 14, 25, 33)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-readable medium of Knox to include the cryptographic token including a cryptographic key signed with a private key of a public-private key pair, as disclosed in Atkinson. One or ordinary skill in the art would have been motivated to do so in order to improve transaction security (Atkinson, paras 1-10).

Claim 10: 
The combination of Knox in view of Atkinson discloses all limitations of claim 9. Knox further discloses:
wherein determining whether to grant the request is based on … and (b) analyzing the payload (paras 21-22, 41-43, 45)
Atkinson further discloses:
(a) authentication of the cryptographic key using a public key of the public-private key pair (paras 28, 30, 34; claims 6, 14, 25, 33)

Claim 14: 
Knox discloses all limitations of claim 13. Knox further discloses:
wherein the cryptographic token includes: …, metadata about the cryptographic token, and a payload encoding privileges granted to the client device (paras 21-22, 41-43, 45)
Knox does not disclose:
a cryptographic key signed with a private key of a public-private key pair
Atkinson, an analogous art of authorization tokens, discloses:
a cryptographic key signed with a private key of a public-private key pair (paras 28, 30, 33, 36-37; claims 6, 14, 25, 33)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Knox to include the cryptographic token including a cryptographic key signed with a private key of a public-private key pair, as disclosed in Atkinson. One or ordinary skill in the art would have been motivated to do so in order to improve transaction security (Atkinson, paras 1-10).

Claim 15: 
The combination of Knox in view of Atkinson discloses all limitations of claim 14. Knox further discloses:
sending, from the client device to a second remote computer system, a second request for second transaction configuration information for a particular transaction to be performed using the transaction service, wherein the second request includes the cryptographic token (paras 21, 37, 41, 52), and wherein the cryptographic token is usable by the second remote computer system to authenticate the client device for the particular transaction without communicating with the security computer system (paras 23, 37, 44, 52)
wherein the privileges include a first set of privileges associated with tasks performed by the remote computer system and a second, different set of privileges associated with tasks performed by the second remote computer system (paras 21-22, 41-43, 45)


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,404,703 B1 to Peterson (hereinafter “Peterson”) discloses methods and systems for enabling third-party data service interoperability, comprising receiving, from an electronic data server, a request for a low-value token, the low-value token being associated with a subset of sensitive data associated with a user; providing the low-value token to the electronic data server; receiving a request for the subset of sensitive data, from a third-party data service server, the request comprising the low-value token; de-tokenizing the low-value token to obtain the subset of sensitive data; providing the subset of sensitive data to the third-party data service server; receiving, from an electronic data server, the low-value token and a transaction authorization request; determining, based on the low-value token and authorization request, an authorization response; and providing the authorization response to the electronic data server.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Ari Shahabi/Examiner, Art Unit 3685